Exhibit 10.34

AGREEMENT AND GENERAL RELEASE

This Agreement and General Release (hereinafter, the “Agreement”) offered to Ed
Barnes (the “Executive”) by JetBlue Airways Corporation (the “Company”) is dated
as of November 23, 2011.

WHEREAS, the Executive desires to resign his position with the Company as
Executive Vice President and Chief Financial Officer on October 18, 2011 (the
“Position Resignation Date”);

WHEREAS, notwithstanding the Position Resignation Date, the Executive shall
remain an employee of the Company on a non-working notice through November 23,
2011 (“Separation Date”);

NOW THEREFORE, in consideration of the mutual covenants and conditions set forth
below, and intending to be legally bound thereby, the Company and the Executive
covenant and agree as follows:

1. Resignation. The Executive agrees to resign his position as Executive Vice
President and Chief Financial Officer of the Company by executing the
resignation letter attached as Appendix A to this Agreement as of the Position
Resignation Date. From the Position Resignation Date through the Separation
Date, the Executive shall be relieved of all job duties and responsibilities but
shall remain available to answer questions and otherwise cooperate in order to
assist in a smooth transition. Notwithstanding the foregoing, the Company shall
continue to pay the Executive his regular salary, payable at the time of
JetBlue’s regular paydays and in the amount of Employee’s regular pay for a
normal payroll period, less all customary federal, state and local withholdings
until the Separation Date.

2. Payment and Benefits. In consideration for the Executive’s obligations
herein, the Company shall provide the following payments and benefits:

a. Payment. Within 10 business days of the Effective Date, the Company shall pay
the Executive a lump sum payment of four hundred thousand dollars and no cents
($400,000.00), less applicable withholdings, in the form of salary and also
within 10 business days of the Effective Date, the Company shall pay the
Executive and additional lump sum of six hundred thousand dollars and no cents
($600,00.00), less all applicable withholdings, representing bonus and other
consideration paid (together the “Separation Payment”).

b. The Company agrees to provide the Executive and his eligible dependents
lifetime positive space flight benefits, at least equivalent to those of
similarly situated executive officers, subject to the terms of JetBlue’s pass
travel programs and any future changes to those programs including, but not
limited to any changes as may be required by Section 409A of the Internal
Revenue Code.

 

1



--------------------------------------------------------------------------------

c. If the Executive is eligible for and elects continued health insurance
coverage under COBRA, the Company will pay the full cost of such premiums for
the Executive and any of his eligible dependents as long as the Executive and/or
his eligible dependents continue to be eligible for and maintain COBRA coverage,
up to a maximum of twelve (12) months from the Separation Date.

3. No Other Payments or Benefits. Except for the payments and benefits provided
for in Paragraph 2 of this Agreement (which the Executive acknowledges that he
is only eligible to receive if he signs, returns and does not revoke this
Agreement), and those accrued but unused benefits and obligations to which the
Executive is entitled as set forth in Paragraph 1 of this Agreement, the
Executive hereby acknowledges and agrees that the Executive is not entitled to
any other compensation or benefits of any kind from the Company, including, but
not limited to, any claims for salary, bonuses, severance, or any other payments
or benefits whatsoever under any Company plan or program. The Executive’s equity
grants (including stocks or options to purchase stock) shall be governed by the
terms of the applicable plans as may be amended from time to time.

4. Release.

(a) In consideration of the obligations of the Company herein, specifically the
payments and benefits described in Paragraph 2 of this Agreement, of which the
Executive acknowledges that the Executive is not otherwise entitled, the
Executive (on behalf of himself and his heirs, administrators, executors,
administrators and assigns) hereby fully and forever unconditionally releases
and discharges the Company and all of its past or present subsidiaries,
affiliates, predecessors, successors and assigns, and, with respect to each and
all of the foregoing entities (including the Company), all of their respective
present and former officers, directors, employees, insurers, agents (hereinafter
referred to collectively as the “Releasees”), individually and in their official
capacities, from any and all manner of actions and causes of action, suits,
debts, dues, accounts, bonds, covenants, contracts, agreements, judgments,
charges, claims and demands whatsoever which the Executive, the Executive’s
heirs, executors, administrators and assigns has, or may hereafter have against
the Releasees arising out of or by reason of any cause, matter or thing
whatsoever occurring on or before the Effective Date of this Agreement, whether
known or unknown, suspected or claimed, specifically mentioned herein or not,
including, but without limitation to, any or all matters relating to the
Executive’s employment by the Company and the separation thereof, the
Executive’s benefits, and all matters arising under any international, federal,
state, or local statute, rule or regulation or principle of contract law or
common law, in law or in equity, including, but nit limited to, claims arising
under Title VII of the Civil rights Act of 1964, the Age Discrimination in
Employment Act of 1967, the Employee Retirement Income Security Act of 1974, the
Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993, all as amended, and any other federal, state or local laws regarding
employment discrimination, excepting only claims for worker’s compensation,
unemployment compensation and rights under the Consolidated Omnibus Budget
Reconciliation

 

2



--------------------------------------------------------------------------------

Act (“COBRA”) and any other rights or claims that cannot be released by a
private settlement agreement. The Executive does not waive or release any rights
arising after the Effective Date of this Agreement, any and all rights existing
by virtue of Executive’s ownership of stock in the Company, and those rights
provided in connection with his equity grants pursuant to Paragraph 3 herein.

(b) The Executive agrees that, although he may hereafter discover claims or
rights presently unknown or unsuspected, or new or additional facts from those
which the Executive now knows or believes to be true, the Executive intends to
provide a complete waiver of all claims and rights based on any facts and
circumstances, whether known or unknown, up to and including the Effective Date
(except as expressly excluded above in Paragraph 4(a).

5. Restrictive Covenants

(a) Non-Competition. Executive agrees that, during the Restricted Period (as
defined below), he shall not, without the prior written consent of the Company’s
Chief Executive Officer, engage in Competitive Activity, which shall be defined
as directly or indirectly owning, managing, operating, joining, controlling or
participating in the ownership, management, operation or control of, be employed
by, or provide consulting or other services to any air carrier with its base of
operations in North, Central or South America (the “Competitive Airlines”). For
purposes of this Agreement, “Restricted Period” means a period of twelve
(12) months immediately following the Separation Date.

(b) Non-Solicitation. Executive agrees that, during the Restricted Period, he
shall not, directly or indirectly, either as principal, manager, agent,
employee, consultant, officer, director, stockholder, partner, investor or
lender or in any other capacity, and whether personally or through other
persons: (i) solicit, induce, hire or attempt to solicit, induce or hire, on
behalf of himself or any other person or entity, any employee, consultant or
independent contractor of the Company who had such relationship with the Company
at the time of solicitation (or within 12 months prior to such solicitation) to
terminate their employment or relationship with the Company and/or accept
employment or any other relationship elsewhere; or (ii) solicit, induce or
attempt to solicit or induce any customer, supplier, licensee or other business
relation of the Company (or any person or entity who was a customer, supplier,
licensee or other business relation of the Company within the preceding 12
months) to cease or curtail their business relationship with the Company.
Nothing in this paragraph shall preclude Executive from using the services of a
third-party provider used by the Company.

(c) Remedies. Executive acknowledges that, in view of the nature of the
Company’s business and his prior position with the Company, the restrictions
contained in Paragraphs 5(a) and 5(b) of this Agreement are reasonable and
necessary to protect the Company’s legitimate business interests and that any
violation of those provisions would result in irreparable injury to the Company.
In the event of a breach, the Company shall be entitled to all available legal
and equitable remedies of law, including, but not limited to a temporary
restraining order and injunctive relief restraining the Executive from the
commission of any breach (without proving actual damages or posting a bond or
other security).

 

3



--------------------------------------------------------------------------------

(d) Reformation. The courts shall be entitled to modify the duration and scope
of any restriction contained in Paragraph 5 of this Agreement to the extent such
restriction would otherwise be unenforceable, and such restriction as modified
shall be enforceable. Executive acknowledges that the restrictions imposed by
Paragraph 5 of this Agreement are legitimate, reasonable and necessary to
protect the Company’s investment in its businesses and the goodwill thereof.
Executive acknowledges that the scope and duration of the restrictions contained
herein are fair, necessary and reasonable in light of the time that Executive
was engaged in the business of the Company, Executive’s reputation in the
markets for the Company’s business, and Executive’s relationship with the
suppliers, customers, clients and employees of the Company.

6. Company Property. The Executive shall return all Company property as of the
Separation Date. The Company agrees to issue the Executive a new blackberry
device and the Executive can transfer his current cell phone number (646 709
0812) to his own personal cell phone (provided that the Company is not obligated
to pay for such services). After giving effect to the return of the property,
the Executive represents and warrants that the Executive has no Company records
or copies of records or correspondence or copies of correspondence, other than
non-confidential documents relating to the Executive’s own employment by the
Company.

7. Agreement to Cooperate. The Company anticipates that, from time to time, the
Company may have questions regarding matters that have been within the scope of
Executive’s responsibilities. Further, the Executive may be required to provide
further documentation, testimony in the form of deposition and/or appearance at
trial or other related court appearances. Executive agrees to cooperate with
Company in these matters as may be needed by the Company; provided, however,
that if Executive provides any such assistance, the Company shall pay for his
reasonable out-of-pocket expenses (including attorney’s fees if it shall be
necessary for him to retain individual counsel) incurred in connection with such
assistance.

8. Non-Disparagement. The Executive agrees that the Executive will not publish
or communicate to any person or entity Disparaging (as defined herein) remarks,
comments or statements concerning the Releases. The Company’s current executive
officers shall not publish or communicate to any person or entity any
Disparaging remarks comments or statements concerning the Executive.
“Disparaging” remarks, comments, or statements are those that impugn the
character, honesty, integrity, morality, or business acumen or abilities in
connection with any aspect of the operation of the Company’s business or the
Executive. The obligations set forth in this provision shall expire twelve
(12) months from the Separation Date; provided, however, the Company’s current
executive officers shall only be bound to the terms of this provision during
their employment with the Company.

9. Protection of Confidential Information. The Executive hereby acknowledges
that Executive remains subject to and agrees to abide by any and all existing
duties and obligations respecting confidential and/or proprietary information of
the Company as set forth in any applicable Company policy and as pursuant to
applicable law.

 

4



--------------------------------------------------------------------------------

10. Non-Assignment of Rights. Executive warrants that the Executive has not
assigned or transferred any right or claim described in the general release
given in Paragraph 4(a) above. If the Executive commences or participates in any
action or proceeding (including as a member of a class of persons) regarding any
claims covered by the general release given in Paragraph 4(a), this Agreement
shall be a complete defense in such action or proceeding and the Executive (and
his heirs, administrators, executors, administrators and assigns) will have no
right to obtain or receive, and will not seek or accept, any damages, settlement
or relief of any kind (including attorneys’ fees and costs) as a result of such
action or proceeding.

11. Voluntary and Knowing. The Executive represents and warrants that the
Executive fully understands the terms of this Agreement and that the Executive
knowingly and voluntarily, of the Executive’s own free will without any duress,
being fully informed, after due deliberation and after consultation with the
Executive’s own counsel, accepts its terms and signs the same as the Executive’s
own free act.

12. Revocation Period and Effective Date. Executive acknowledges that the
Company has provided the Executive the opportunity to review and consider this
Agreement for at least twenty-one (21) days from the date the Company provided
the Executive this Agreement. Executive represents that he was advised by the
Company to review this Agreement with an attorney before signing. If Executive
executes this Agreement prior to the expiration of twenty-one (21) days from the
date the Company provided the Executive with this Agreement, the Executive
voluntarily and knowingly waives any right the Executive may have, prior to
signing this Agreement, to additional time within which to consider the
Agreement. The Executive also agrees that any modifications to this Agreement,
whether material or immaterial, will not restart the 21-day period. The
Executive may revoke this Agreement within seven (7) days after he executes this
Agreement by providing written notification of the intended revocation to Joanna
L. Geraghty, Executive Vice President and Chief People Officer, at the Company.
This Agreement becomes effective on the eighth day after it is executed by both
parties, provided that it is not revoked by the Executive prior to that date
(the “Effective Date”).

13. Indemnification. The Company agrees to indemnify and hold harmless the
Executive from and against all claims, liabilities, suits, demands, proceedings
and actions (collectively, “Proceeding”) that may arise from his employment with
the Company; provided, however, such indemnification shall not apply to those
actions of Executive that were outside the scope of his employment or were a
result of his own gross negligence or intentional misconduct; a cause of action
by Executive against the Company or its affiliates or their respective
directors, officers, agents, representatives or employees; or any
indemnification that may be otherwise prohibited by applicable law, rule or
regulation, the Company’s organizational documents or would be against public
policy. If the Executive has any knowledge of any actual or threatened
Proceeding, whether civil, criminal, administrative or investigative, as to
which the Executive

 

5



--------------------------------------------------------------------------------

may request indemnity under this provision, the Executive shall give the Company
prompt written notice thereof. The Company shall be entitled to assume the
defense of any Proceeding with counsel of its choice within 15 days after the
Executive shall have given notice of the Proceeding, and the Executive shall
cooperate with such defense. If the Company fails to assume the defense pursuant
to the immediately preceding sentence, the Executive shall have the right to
select counsel of his choice (reasonably satisfactory to the Company), and the
reasonable fees and expenses of such counsel shall be reimbursed by the Company
subject to an undertaking by the Executive to pay back any advanced amounts for
which it is determined that he was not entitled to indemnification. Without
limiting the indemnity above, the Company shall use commercially reasonable
efforts to continue to provide the Executive with applicable Director and
Officer coverage as may be provided by the Company to similarly situated
Executive Vice Presidents, subject to the terms of those plans or any future
changes the Company may make thereto.

14. No Exit Incentive. The payments provided under this Agreement are not
offered in connection with any specific exit incentive or other employment
termination program.

15. Governing Law; Severability. This Agreement shall be governed in all
respects, whether as to validity, construction, capacity, and performance or
otherwise by the laws of the State of New York. If any portion of this Agreement
is held to be unenforceable by any court of competent jurisdiction, the parties
intend that such portion be modified to make it enforceable to the maximum
extent permitted by law. If any such portion (other than the general release
contained in Paragraph 4(a)) cannot be modified to be enforceable, such portion
shall become null and void leaving the remainder of this Agreement in full force
and effect.

16. Entire Agreement. This Agreement constitutes the sole and entire agreement
between the Company and the Executive and supersedes any and all understanding
and agreements made prior hereto, if any. The Executive acknowledges that no
promises or representations, oral or written, have been made other that those
expressly stated herein, and that he has not replied on any other promises or
representations in signing this Agreement.

17. Modification. No provision of this Agreement shall be amended, waived or
modified except by an instrument in writing signed by the parties hereto.

18. Counterparts. This Agreement may be executed in counterparts, both of which
together shall constitute the original agreement. This Agreement may also be
executive by facsimile signature.

 

6



--------------------------------------------------------------------------------

19. No Admission of Liability. It is understood and agreed that the execution of
this Agreement by the Company is not to be construed as an admission of any
liability on its part to Executive other than to comply with the terms of this
Agreement.

ACCEPTED AND AGREED:

Dated: 11/23, 2011

 

ED BARNES     JETBLUE AIRWAYS CORPORATION

LOGO [g273260ex10_34pg007a.jpg]

   

LOGO [g273260ex10_34pg007b.jpg]

    By:  

Joanna Geraghty

    Title:  

EVP, Chief People Officer

 

7



--------------------------------------------------------------------------------

APPENDIX A

Dave Barger

President & Chief Executive Officer

JetBlue Airways Corporation

118-29 Queens Blvd.

Forest Hills, NY 11375

Dear Dave,

Effective October 18, 2011, I hereby resign my position as Executive Vice
President and Chief Financial Officer of JetBlue Airways Corporation and any and
all other positions that I might hold with JetBlue Airways Corporation and its
affiliates.

 

Sincerely, LOGO [g273260ex10_34pg008.jpg] Ed Barnes

11/23, 2011

 

8